Motion for leave to reargue and for resettlement of the order of this court, entered on December 16, 1963, is in all respects denied, with $20 costs. By the terms of said order, paragraph “ 6 ” of the judgment of Special Term remains unaffected. The provisions of said paragraph are supported by the findings and the holding of this court that the individual parties were bound by their agreement for equal division of the corporate earnings, and in this connection for equal salaries, as specified in paragraph 2 of said judgment as modified by this court. We held that said agreement “may and should be enforced as against him [the individual defendant] and also as against the corporation, so far as is consistent with the due recognition of the corporate form. * * * Thus, the judgment herein properly enjoined the defendants from acting in corporate affairs in violation of the terms of such agreement. Such a provision will adequately protect the plaintiff pending the pursuit of such remedies as he may have as a stockholder.” There is no inconsistency between paragraph “ 6 ” and our awarding of judgment herein to plaintiff for his salary to July 1, 1963. Said paragraph relates only to future payments and, by virtue thereof, the defendants are enjoined from payment of any compensation to the defendant Sidney, unless plaintiff is paid the compensation to which he is entitled under the agreement, namely, equal compensation .with the defendant Sidney. The elimination of the injunctive provisions contained in said paragraph so as to permit continuation in the future of the payment of a $35,000 salary to the defendant Sidney with the payment of only $15,000 to the plaintiff would be tantamount to authorizing payments in breach of the aforesaid agreement which we found to be binding upon the individual parties. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.